     Case 2:20-cv-08807-RGK-MRW Document 3 Filed 10/02/20 Page 1 of 4 Page ID #:6



1
2
3
4
5
6
7
8
9                IN THE UNITED STATES DISTRICT COURT
10             FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                                  Case No. CV 20-8807 RGK (MRW)
13      In Re LINO PEREZ,
                         Petitioner.              ORDER SUMMARILY DISMISSING
14                                                HABEAS ACTION WITHOUT
15                                                PREJUDICE
16
17
             The Court dismisses Petitioner’s defective state habeas action without
18
       prejudice.
19
                                              ***
20
             Petitioner is an inmate at the state prison in Susanville, California. He
21
       filed a motion in this Court requesting the appointment of an attorney to
22
       represent him in an as-yet-filed habeas corpus action in this federal court
23
       challenging his state court criminal conviction. In support of his request for an
24
       attorney, Petitioner asserts (with no supporting declaration or evidence) that he
25
       is indigent, illiterate, and “cannot represent myself in appealing the conviction of
26
       this case.” (Petition at 1.)
27
28
     Case 2:20-cv-08807-RGK-MRW Document 3 Filed 10/02/20 Page 2 of 4 Page ID #:7



1            Petitioner does not have an active case or habeas petition on file in this
2      district. Petitioner’s submission provides no information regarding his criminal
3      case or the claims of error he wishes to assert on habeas review in federal court.
4                                              ***
5            Petitioner’s request must be denied. The U.S. Supreme Court has held
6      that there is no right to appointed counsel in habeas proceedings filed in federal
7      court. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). In order to qualify for
8      a discretionary appointment of an attorney, a prisoner must show that the
9      “circumstances of a particular case indicate that appointed counsel is necessary
10     to prevent due process violations.” Chaney v. Lewis, 801 F.2d 1191, 1196 (9th
11     Cir. 1986); Pratt v. Filson, 705 F. App’x 523 (9th Cir. 2017) (same). This
12     requires a “substantial showing” of obstacles beyond those “which are faced by
13     many state habeas petitioners.” Roe v. Cousey, 469 F. App’x 622, 624 (9th Cir.
14     2012). Petitioner’s bare assertions of indigency and illiteracy are insufficient to
15     meet these standards.
16                                             ***
17           Further, Petitioner failed to comply with the Rules Governing Section
18     2254 Cases in the United States District Courts. Rule 2(d) expressly requires
19     that a state prisoner commence a habeas action by using a standard form petition
20     prepared by the Court. In our district, prisoners must complete Form CV-69.
21     That form provides the Court with basic information about the petitioner, his
22     conviction, the prior status of his case in state and federal court, and, most
23     importantly, the federal constitutional claims he wishes to pursue here.
24           Under the rule, a state prisoner must begin his case by filing a petition for
25     a writ of habeas corpus. At this stage, the Court cannot allow Petitioner to
26
27
28
                                                  2
     Case 2:20-cv-08807-RGK-MRW Document 3 Filed 10/02/20 Page 3 of 4 Page ID #:8



1      proceed merely by commencing the action with a request for an appointed
2      lawyer.1
3                                                ***
4             If it “appears from the application that the applicant or person detained is
5      not entitled” to habeas relief, a court may dismiss a habeas action without
6      ordering service on the responding party. 28 U.S.C. § 2243; see also Rule 4 of
7      Rules Governing Section 2254 Cases in United States District Courts (petition
8      may be summarily dismissed if petitioner plainly not entitled to relief); Local
9      Civil Rule 72-3.2 (magistrate judge may submit proposed order for summary
10     dismissal to district judge “if it plainly appears from the face of the petition [ ]
11     that the petitioner is not entitled to relief.”
12
13
14
15
16
17
18
19
20
21
22
23            1
                     The Court observes that a state prisoner generally has a one-year
       period after a conviction becomes final (generally, after the conclusion of all
24     appellate proceedings) to commence an action for federal habeas review under
       AEDPA. 28 U.S.C. § 2244. In California, when a prisoner does not seek
25     certiorari review of a conviction in the U.S. Supreme Court, a prisoner’s
       conviction generally becomes final 90 days after the state supreme court denies a
26     petition for review. Shannon v. Newland, 410 F.3d 1083, 1086 (9th Cir. 2005).
       The Court presently has insufficient information from which to determine when
27     Petitioner’s federal filing deadline is, but it likely is not until February 2021
       (one year plus 90 days from November 2019 state supreme court denial of
28     petition for review).
                                                     3
Case 2:20-cv-08807-RGK-MRW Document 3 Filed 10/02/20 Page 4 of 4 Page ID #:9
